 
ESCROW AGREEMENT
 
ESCROW AGREEMENT (“Agreement”) dated _________, 2011 by and among Ascend
Acquisition Corp., a Delaware corporation (“Ascend”), Craig dos Santos as the
representative (the “Representative”) of the former members (the “Members”) of
Andover Games, LLC, a Delaware limited liability company (“Andover”), Jonathan
J. Ledecky, acting as the committee (the “Committee”) representing the interests
of Ascend, and Continental Stock Transfer & Trust Company, as escrow agent (the
“Escrow Agent”).  Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed to them in the Merger Agreement (as
defined below).
 
Ascend, Ascend Merger Sub, LLC (“Merger Sub”), Andover and certain of the
Members are parties to Merger Agreement and Plan of Reorganization, dated as of
December 30, 2011 (the “Merger Agreement”), pursuant to which Merger Sub has
merged with and into Andover with Andover surviving the merger and becoming a
wholly-owned subsidiary of Ascend.  Pursuant to the Merger Agreement, Ascend is
to be indemnified in certain respects by the Members.  The parties desire to
establish an escrow fund as collateral security for the foregoing
indemnification obligations.  The Representative has been designated pursuant to
the Merger Agreement to represent the Members and each Permitted Transferee (as
hereinafter defined) of the Members (the Members and all such Permitted
Transferees are hereinafter referred to collectively as the “Owners”), and to
act on their behalf for purposes of this Agreement.
 
The parties agree as follows:
 
1.           (a)            Concurrently with the execution hereof, an aggregate
of ______ shares of Ascend Common Stock [five percent (5%) of the shares of
Ascend Common Stock to be issued to the Members at Closing] issued to the
Members and delivered to them at the Closing pursuant to the Merger Agreement,
which shall be allocated among the Members in accordance with the allocation set
forth on Schedule 1(a) attached hereto, together with five (5) stock powers
signature medallion guaranteed from each Member separate from the share
certificates executed in blank by each such Member to be held in escrow pursuant
to the terms of this Agreement and Section 1.10 of the Merger Agreement.  The
shares of Ascend Common Stock represented by the stock certificates so delivered
to the Escrow Agent are herein referred to in the aggregate as the “Escrow
Fund.”  The Escrow Agent shall maintain a separate account for each Member, and,
subsequent to any transfer permitted pursuant to Paragraph 1(e) hereof, each
Owner’s, portion of the Escrow Fund.
 
(b)           The Escrow Agent hereby agrees to act as escrow agent and to hold,
safeguard and disburse the Escrow Fund solely pursuant to the terms and
conditions hereof.  The Escrow Agent shall treat the Escrow Fund as a trust fund
in accordance with the terms of this Agreement and not as the property of
Ascend. The Escrow Agent’s duties hereunder shall terminate upon its
distribution of the entire Escrow Fund in accordance with this Agreement.
 
(c)           Except as herein provided, the Owners shall retain all of their
rights as stockholders of Ascend with respect to the shares of Ascend Common
Stock constituting the Escrow Fund during the period the Escrow Fund is held by
the Escrow Agent (the “Escrow Period”), including, without limitation, the right
to vote their shares of Ascend Common Stock included in the Escrow Fund.

 
 

--------------------------------------------------------------------------------

 
 
(d)           During the Escrow Period, all dividends payable in cash with
respect to the shares of Ascend Common Stock then contained in the Escrow Fund
shall be paid to the Owners, but all dividends payable in shares or other
non-cash property (“Non-Cash Dividends”) shall be delivered to the Escrow Agent
to hold in accordance with the terms hereof.  As used herein, the term “Escrow
Fund” shall be deemed to include the Non-Cash Dividends distributed thereon, if
any.
 
(e)           During the Escrow Period, no sale, transfer or other disposition
may be made of any or all of the shares of Ascend Common Stock in the Escrow
Fund except (i) to a “Permitted Transferee” (as hereinafter defined), (ii) by
virtue of the laws of descent and distribution upon death of any Owner, or (iii)
pursuant to a qualified domestic relations order; provided, however, that such
permitted transfers may be implemented only upon the respective transferee’s
written agreement to be bound by the terms and conditions of this Agreement.  As
used in this Agreement, the term “Permitted Transferee” shall include: (x)
members of a Member’s “Immediate Family” (as hereinafter defined); (y) an entity
in which (A) a Member and/or members of a Member’s Immediate Family beneficially
own 100% of such entity’s voting and non-voting equity securities, or (B) a
Member and/or a member of such Member’s Immediate Family is a general partner
and in which such Member and/or members of such Member’s Immediate Family
beneficially own 100% of all capital accounts of such entity; and (z) a
revocable trust established by a Member during his lifetime for the benefit of
such Member or for the exclusive benefit of all or any of such Member’s
Immediate Family.  As used in this Agreement, the term “Immediate Family” means,
with respect to any Member, a spouse, lineal descendants, the spouse of any
lineal descendant, and brothers and sisters (or a trust, all of whose current
beneficiaries are members of an Immediate Family of the Member).  In connection
with and as a condition to each permitted transfer, the Permitted Transferee
shall deliver to the Escrow Agent a stock power signature medallion guaranteed
separate from the stock certificate executed by the transferring Member or where
applicable, an order of a court of competent jurisdiction, evidencing the
transfer of shares to the Permitted Transferee, together with five (5) stock
powers signature medallion guaranteed separate from the stock certificate
executed in blank by the Permitted Transferee with respect to the shares
transferred to the Permitted Transferee.  Upon receipt of such documents, the
Escrow Agent shall deliver to Ascend’s transfer agent the original share
certificate out of which the assigned shares are to be transferred, together
with the executed stock power signature medallion guaranteed separate from the
share certificate executed by the transferring stockholder, or a copy of the
applicable court order, and shall request that Ascend issue new certificates
representing (m) the number of shares, if any, that continue to be owned by the
transferring Member, and (n) the number of shares owned by the Permitted
Transferee as the result of such transfer.  Ascend, the transferring Member and
the Permitted Transferee shall cooperate in all respects with the Escrow Agent
in documenting each such transfer and in effectuating the result intended to be
accomplished thereby.  During the Escrow Period, no Owner shall pledge or grant
a security interest in such Owner’s shares of Ascend Common Stock included in
the Escrow Fund or grant a security interest in such Owner’s rights under this
Agreement.

 
-2-

--------------------------------------------------------------------------------

 
 
2.           (a)           Ascend, acting through the Committee, which has been
appointed by Ascend to take all necessary actions and make all decisions on
behalf of Ascend with respect to its rights to indemnification under Article VII
of the Merger Agreement, may make a claim for indemnification pursuant to the
Merger Agreement (“Indemnification Claim”) against the Escrow Fund by giving
notice (a “Notice”) to the Representative (with a copy to the Escrow Agent)
specifying (i) a brief description of the nature of the Third Party Claim, (ii)
the total amount of the actual out-of-pocket Loss or the anticipated potential
Loss (including any costs or expenses which have been or may be reasonably
incurred in connection therewith), and (iii) whether such Loss may be covered
(in whole or in part) under any insurance and the estimated amount of such Loss
which may be covered under such insurance.  The Committee also shall deliver to
the Escrow Agent (with a copy to the Representative), concurrently with its
delivery to the Escrow Agent of the Notice, a certification as to the date on
which the Notice was delivered to the Representative.
 
(b)           If the Representative shall give a notice to the Committee (with a
copy to the Escrow Agent) (a “Counter Notice”), within 30 days following the
date of receipt (as specified in the Committee’s certification) by the
Representative of a copy of the Notice, disputing whether the Indemnification
Claim is indemnifiable under the Merger Agreement, the Committee and the
Representative shall attempt to resolve such dispute by voluntary settlement as
provided in paragraph 2(c) below. If no Counter Notice with respect to an
Indemnification Claim is received by the Escrow Agent from the Representative
within such 30-day period, the Indemnification Claim shall be deemed to be an
Established Claim (as hereinafter defined) for purposes of this Agreement.
 
(c)           If the Representative delivers a Counter Notice to the Escrow
Agent, the Committee and the Representative shall, during the period of 60 days
following the delivery of such Counter Notice or such greater period of time as
the parties may agree to in writing (with a copy to the Escrow Agent), attempt
to resolve the dispute with respect to which the Counter Notice was given.  If
the Committee and the Representative shall reach a settlement with respect to
any such dispute, they shall jointly deliver written notice of such settlement
to the Escrow Agent specifying the terms thereof.  If the Committee and the
Representative shall be unable to reach a settlement with respect to a dispute,
such dispute shall be resolved by arbitration pursuant to paragraph 2(d) below.
 
(d)           If the Committee and the Representative cannot resolve a dispute
prior to expiration of the 60-day period referred to in paragraph 2(c) above (or
such longer period as the parties may have agreed to in writing), then such
dispute shall be submitted (and either party may submit such dispute) to a
single arbitrator for arbitration before the American Arbitration Association
(“AAA”) in accordance with its rules.. The Committee and the Representative
shall attempt to agree upon an arbitrator; if they shall be unable to agree upon
an arbitrator within 10 days after the dispute is submitted for arbitration,
then either the Committee or the Representative, upon written notice to the
other, may apply for appointment of such single arbitrator by the AAA in
accordance with its rules.  Each party shall pay its own fees and expenses for
the arbitration, except that any costs and charges by the AAA and any fees of
the arbitrator for his services shall be assessed against the losing party by
the arbitrator.  The arbitrator shall render his decision within 90 days after
his appointment.  Such decision and award shall be in writing and shall be final
and conclusive on the parties, and counterpart copies thereof shall be delivered
to each of the parties.  Judgment may be obtained on the decision of the
arbitrator so rendered in any court having jurisdiction, and may be enforced in
any such court.  If the arbitrator shall fail to render his decision or award
within such 90-day period, either the Committee or the Representative may apply
to any Delaware state court sitting in New Castle County, Delaware, or any
federal court sitting in such county then having jurisdiction, by action,
proceeding or otherwise, as may be proper to determine the matter in dispute
consistently with the provisions of this Agreement.  The parties consent to the
exclusive jurisdiction of the Delaware state courts sitting in New Castle County
or any federal court having jurisdiction and sitting in such county for this
purpose. The prevailing party (or either party, in the case of a decision or
award rendered in part for each party) shall send a copy of the arbitration
decision or of any judgment of the court to the Escrow Agent.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(e)           As used in this Agreement, “Established Claim” means any (i)
Indemnification Claim deemed established pursuant to the last sentence of
paragraph 2(b) above, (ii) Indemnification Claim resolved in favor of Ascend by
settlement pursuant to paragraph 2(c) above, resulting in a dollar award to
Ascend, (iii) Indemnification Claim established by the decision of an arbitrator
pursuant to paragraph 2(d) above, resulting in a dollar award to Ascend, (iv)
Third Party Claim that has been sustained by a final determination (after
exhaustion of any appeals) of a court of competent jurisdiction, or (v) Third
Party Claim that the Committee and the Representative have jointly notified the
Escrow Agent has been settled in accordance with the provisions of the Merger
Agreement; provided that, subject to the terms of the Merger Agreement,
notwithstanding anything herein, no Indemnification Claim shall become an
Established Claim unless and until the aggregate amount of indemnification
Losses (as defined in the Merger Agreement), as set forth in Section 7.4(c) of
the Merger Agreement, exceeds $500,000 (the “Deductable”), in which event the
amount of such Established Claim(s) in excess of $500,000 shall be payable.
 
(f)           (i)           Promptly after an Indemnification Claim becomes an
Established Claim, the Committee and the Representative shall jointly deliver a
notice to the Escrow Agent (a “Joint Notice”) directing the Escrow Agent to pay
to Ascend, and the Escrow Agent promptly shall pay to Ascend, an amount of
Escrow Shares, subject to the provisions of Sections 2(f)(ii) and (iii), equal
to (subject to the Deductable described in Section 2(e) above and Section 7.4(c)
of the Merger Agreement) the aggregate dollar amount of the Established Claim
(or, if at such time there remains in the Escrow Fund less than the full amount
so payable, the full amount remaining in the Escrow Fund).

 
-4-

--------------------------------------------------------------------------------

 
 
(ii)         Payment of an Established Claim shall be made from Escrow Shares
pro rata from the accounts maintained on behalf of each Owner.  For purposes of
each payment, such shares shall be valued at the “Fair Market Value” (as defined
below).  However, in no event shall the Escrow Agent be required to calculate
Fair Market Value or make a determination of the number of shares to be
delivered to Ascend in satisfaction of any Established Claim; rather, such
calculation shall be included in and made part of the Joint Notice.  The Escrow
Agent shall transfer to Ascend out of the Escrow Fund that number of shares of
Ascend Common Stock necessary to satisfy each Established Claim, as set out in
the Joint Notice.  Any dispute between the Committee and the Representative
concerning the calculation of Fair Market Value or the number of shares
necessary to satisfy any Established Claim, or any other dispute regarding a
Joint Notice, shall be resolved between the Committee and the Representative in
accordance with the procedures specified in paragraph 2(d) above, and shall not
involve the Escrow Agent.   Each transfer of shares in satisfaction of an
Established Claim shall be made by the Escrow Agent delivering to Ascend one or
more stock certificates held in each Owner’s account evidencing not less than
such Owner’s pro rata portion of the aggregate number of shares specified in the
Joint Notice, together with stock powers signature medallion guaranteed separate
from the stock certificate executed in blank by such Owner and completed by the
Escrow Agent in accordance with instructions included in the Joint Notice.  Upon
receipt of the stock certificates and stock powers, Ascend shall deliver to the
Escrow Agent new certificates representing the number of shares owned by each
Owner after such payment.  The parties hereto (other than the Escrow Agent)
agree that the foregoing right to make payments of Established Claims in shares
of Ascend Common Stock may be made notwithstanding any other agreements
restricting or limiting the ability of any Owner to sell any shares of Ascend
Common Stock or otherwise.  The Committee and the Representative shall be
required to exercise utmost good faith in all matters relating to the
preparation and delivery of each Joint Notice.  As used in this Section 2, “Fair
Market Value” means the average reported closing price for the shares of Ascend
Common Stock for the ten trading days ending on the last trading day prior to
(x) the day the Established Claim is paid with respect to Indemnification Claims
paid on or before the fifth Business Day after Ascend files its Annual Report on
Form 10-K for the fiscal year ending December 31, 2011 (the “Escrow Termination
Date”), and (y) the Escrow Termination Date with respect to shares constituting
the Pending Claims Reserve (as hereinafter defined) on the Escrow Termination
Date.
 
(iii)        Notwithstanding anything herein to the contrary, at such time as an
Indemnification Claim has become an Established Claim, each Owner shall have the
right to substitute for his, her or its Escrow Shares that otherwise would be
paid in satisfaction of such claim (the “Claim Shares”) with cash in an amount
equal to the Fair Market Value of the Claim Shares (“Substituted Cash”).  In
such event (i) the Joint Notice shall include a statement describing the
substitution of Substituted Cash for the Claim Shares, and (ii) substantially
contemporaneously with the delivery of such Joint Notice, the Representative
shall cause currently available funds to be delivered to the Escrow Agent in an
amount equal to the Substituted Cash.  Upon receipt of such Joint Notice and
Substituted Cash, the Escrow Agent shall (y) in payment of the Established Claim
described in the Joint Notice, deliver the Substituted Cash to Ascend in lieu of
the Claim Shares, and (z) cause the Claim Shares to be returned to the
Representative on behalf of the applicable Owner.

 
-5-

--------------------------------------------------------------------------------

 
 
3.           On the first Business Day after the Escrow Termination Date, upon
receipt of a Joint Notice, the Escrow Agent shall distribute and deliver to each
Owner share certificates representing the shares of Ascend Common Stock then in
such Owner’s account in the Escrow Fund, unless at such time there are any
Indemnification Claims with respect to which Notices have been received but
which have not been resolved pursuant to Section 2 hereof or in respect of which
the Escrow Agent has not been notified of, and received a copy of, a final
determination (after exhaustion of any appeals) by a court of competent
jurisdiction, as the case may be (in either case, “Pending Claims”), and which,
if resolved or finally determined in favor of Ascend, would result in a payment
to Ascend, in which case the Escrow Agent shall retain, and the total amount of
such distributions to such Owner shall be reduced by, the “Pending Claims
Reserve” (as hereafter defined).  The Committee shall certify to the Escrow
Agent the number of shares of Ascend Common Stock to be retained
therefor.  Thereafter, if any Pending Claim becomes an Established Claim, the
Committee and the Representative shall deliver to the Escrow Agent a Joint
Notice directing the Escrow Agent to pay to Ascend an amount in respect thereof
determined in accordance with Section 2(f) above, and to deliver to each Owner
shares of Ascend Common Stock then in such owner’s account in the Escrow Fund,
all as specified in a Joint Notice. If any Pending Claim is resolved against
Ascend, the Committee and the Representative shall deliver to the Escrow Agent a
Joint Notice directing the Escrow Agent to pay to each Owner the amount by which
the remaining portion of his account in the Escrow Fund exceeds the then Pending
Claims Reserve.  Upon resolution of all Pending Claims, the Committee and the
Representative shall deliver to the Escrow Agent a Joint Notice directing the
Escrow Agent to pay to such Owner the remaining portion of his or her account in
the Escrow Fund.  As used in this Section 3, the “Pending Claims Reserve” shall
mean, at the time any such determination is made, that number of shares of
Ascend Common Stock in the Escrow Fund having a Fair Market Value equal to the
sum of the aggregate dollar amounts claimed to be due with respect to all
Pending Claims (as shown in the Notices of such Claims) and “Fair Market Value”
means the average reported closing price for the shares of Ascend Common Stock
for the ten trading days ending on the last trading day prior to the day of such
determination.
 
4.           The Escrow Agent, the Committee and the Representative shall
cooperate in all respects with one another in the calculation of any amounts
determined to be payable to Ascend and the Owners in accordance with this
Agreement and in implementing the procedures necessary to effect such payments.
 
5.           (a)           The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein.  It is understood that the Escrow
Agent is not a trustee or fiduciary and is acting hereunder merely in a
ministerial capacity.
 
(b)           The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith and in the exercise of its own best judgment, and
may rely conclusively and shall be protected in acting upon any order, notice,
demand, certificate, opinion or advice of counsel (including counsel chosen by
the Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons.  The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.
 
(c)           The Escrow Agent’s sole responsibility upon receipt of any notice
requiring any payment to Ascend pursuant to the terms of this Agreement or, if
such notice is disputed by the Committee or the Representative, the settlement
with respect to any such dispute, whether by virtue of joint resolution,
arbitration or determination of a court of competent jurisdiction, is to pay to
Ascend the amount specified in such notice, if any, and the Escrow Agent shall
have no duty to determine the validity, authenticity or enforceability of any
specification or certification made in such notice.

 
-6-

--------------------------------------------------------------------------------

 
 
(d)           The Escrow Agent shall not be liable for any action taken by it in
good faith, and may consult with counsel of its own choice and shall have full
and complete authorization and indemnification under Section 5(f), below, for
any action taken or suffered by it hereunder in good faith and in accordance
with the opinion of such counsel.
 
(e)           The Escrow Agent may resign at any time and be discharged from its
duties as escrow agent hereunder by giving the other parties hereto written
notice of such resignation.  Such resignation shall become effective at such
time that the Escrow Agent shall turn over the Escrow Fund to a successor escrow
agent appointed jointly by the Committee and the Representative.  If no new
escrow agent is so appointed within the sixty (60) day period following the
giving of such notice of resignation, the Escrow Agent may deposit the Escrow
Fund with any court it reasonably deems appropriate.
 
(f)           Indemnification of Escrow Agent.
 
(i)           From and at all times after the date of this Agreement, Ascend
shall, to the fullest extent permitted by law and to the extent provided herein,
indemnify and hold harmless the Escrow Agent and each director, officer,
employee, attorney, agent and affiliate of the Escrow Agent (collectively, the
“Indemnified Parties”) against any and all actions, claims (whether or not
valid), losses, damages, liabilities, costs and expenses of any kind or nature
whatsoever (including without limitation reasonable fees, costs and expenses of
one outside counsel (but not internal counsel)) (collectively, “Losses”)
actually incurred by any of the Indemnified Parties from and after the date
hereof, whether direct, indirect or consequential, as a result of or arising
from or in any way relating to any claim, demand, suit, action or proceeding
(including any inquiry or investigation) by any person, including, without
limitation, Ascend, Andover or the Members, asserting a claim for any legal or
equitable remedy against any person under any statute or regulation, including,
but not limited to, any federal or state securities laws, or under any common
law or equitable cause or otherwise, arising from or in connection with the
negotiation, preparation, execution, performance or failure of performance of
this Agreement or any transactions contemplated herein, whether or not any such
Indemnified Party is a party to any such action, proceeding, suit or the target
of any such inquiry or investigation; provided, however, that no Indemnified
Party shall have the right to be indemnified hereunder for (i) any Losses to the
extent they are finally determined by a court of competent jurisdiction, subject
to no further appeal, to be attributable to the gross negligence or willful
misconduct of such Indemnified Party or (ii) any settlements entered into by an
Indemnified Party without Ascend’s written consent which shall not be
unreasonably withheld.

 
-7-

--------------------------------------------------------------------------------

 
 
(ii)           If any such action or claim shall be brought or asserted against
any Indemnified Party, such Indemnified Party shall promptly notify the
Representative, Ascend and the Committee in writing, and Ascend shall assume the
defense thereof, including the employment of counsel and the payment of all
reasonable expenses.  Such Indemnified Party shall, in its sole discretion, have
the right to employ separate counsel (who may be selected by such Indemnified
Party in its sole discretion) in any such action and to participate in the
defense thereof, and the reasonable fees and expenses of such counsel shall be
paid by such Indemnified Party, except that Ascend shall be required to pay such
reasonable fees and expenses if (i) Ascend agrees to pay such reasonable fees
and expenses, (ii) Ascend shall fail to assume the defense of such action or
proceeding or shall fail, in the reasonable determination of such Indemnified
Party, to employ counsel satisfactory to the Indemnified Party in any such
action or proceeding, (iii) Ascend, Andover, or the Members are the plaintiff in
any such action or proceeding or (iv) the named or potential parties to any such
action or proceeding (including any potentially impleaded parties) include both
the Indemnified Party and any of Ascend, Andover and/or the Members, and the
Indemnified Party shall have been advised by counsel that there may be one or
more legal defenses available to it which are different from or additional to
those available to Ascend, the Members or Andover.  All such reasonable fees and
expenses payable by Ascend pursuant to the immediately preceding sentence shall
be paid from time to time as incurred, both in advance of and after the final
disposition of such action or claim.  The Losses of the Indemnified Parties
shall be payable by Ascend.  The obligations of Ascend under this Section 5(f)
shall survive any termination of this Agreement and the resignation or removal
of the Escrow Agent and shall be independent of any obligation of the Escrow
Agent.
 
(g)           The Escrow Agent shall be entitled to reasonable compensation from
Ascend for all services rendered by it hereunder as set forth on Schedule 5(g)
hereto.  The Escrow Agent shall also be entitled to reimbursement from Ascend
for all reasonable expenses paid or incurred by it in the administration of its
duties hereunder including, but not limited to, all reasonable counsel,
advisors’ and agents’ fees and disbursements and all taxes or other governmental
charges.
 
(h)           From time to time on and after the date hereof, the Committee and
the Representative shall deliver or cause to be delivered to the Escrow Agent
such further documents and instruments and shall do or cause to be done such
further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.
 
6.           This Agreement expressly sets forth all the duties of the Escrow
Agent with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Merger Agreement.
 
7.           This Agreement shall inure to the benefit of and be binding upon
the parties and their respective heirs, successors, assigns and legal
representatives and shall be governed by and construed in accordance with the
law of New York applicable to contracts made and to be performed therein.  This
Agreement cannot be changed or terminated except by a writing signed by the
Committee, the Representative and the Escrow Agent.
 
 
-8-

--------------------------------------------------------------------------------

 
 
8.           All disputes arising under this Agreement between the Committee and
the Members, including a dispute arising from a party’s failure or refusal to
sign a Joint Notice or to deliver any notice or other document required
hereunder, shall be submitted to arbitration in the same manner as disputes
under the Merger Agreement are to be arbitrated pursuant to Section 10.8
thereof. The Committee and the Members each hereby consent to the exclusive
jurisdiction of the federal and state courts sitting in New York County, New
York, with respect to any claim or controversy arising out of this Agreement.
Service of process in any action or proceeding brought against the Committee or
the Members in respect of any such claim or controversy may be made upon it by
registered mail, postage prepaid, return receipt requested, at the address
specified in Section 9, with copies delivered by nationally recognized overnight
carrier to Graubard Miller, The Chrysler Building, 405 Lexington Avenue, New
York, N.Y. 10174-1901, Attention:  David Alan Miller, Esq., and to Greenberg
Traurig LLP, 1900 University Ave., 5th Floor, East Palo Alto, CA 94303,
Attention:   Todd Rumberger, Esq.
 
9.           All notices and other communications under this Agreement shall be
in writing and shall be deemed given if given by hand or delivered by nationally
recognized overnight carrier, or if given by telecopier and confirmed by mail
(registered or certified mail, postage prepaid, return receipt requested), to
the respective parties as follows:



 
A.
If to the Committee, to it at:
         
Jonathan Ledecky
   
970 West Broadway, PMB 402
   
Jackson, Wyoming 83001
   
Telecopier No.: __________
         
with a copy to:
         
Graubard Miller
   
The Chrysler Building
   
405 Lexington Avenue
   
New York, New York  10174-1901
   
Attention:  David Alan Miller, Esq.
   
Telecopier No.: 212-818-8881
       
B.
If to the Representative, to it at:
         
Craig dos Santos
         
Telecopier: _________
         
with a copy to:
         
Greenberg Traurig LLP
   
1900 University Ave., 5th Floor
   
East Palo Alto, CA 94303
   
Attention:   Todd Rumberger, Esq.
   
Telephone: 650-814-9367
   
Telecopy: 650-328-8508

 
 
-9-

--------------------------------------------------------------------------------

 
 

 
C.
If to the Escrow Agent, to it at:
         
Continental Stock Transfer & Trust Company
   
17 Battery Place
   
New York, New York 10004
   
Attention: Mark Zimkind
   
Telecopier No.: 212-509-5150
       
D.
If to Ascend, to it at:
         
Ascend Acquisition Corp.
   
970 West Broadway, PMB 402
   
Jackson, Wyoming 83001
   
Telecopier No.: ______________
         
with a copy to:
         
Graubard Miller
   
The Chrysler Building
   
405 Lexington Avenue
   
New York, New York  10174-1901
   
Attention:  David Alan Miller, Esq.
   
Telecopier No.: 212-818-8881

 
or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.
 
10.         (a)           All notices delivered to the Escrow Agent shall refer
to the provision of this Agreement under which such notice is being delivered
and, if applicable, shall clearly specify the aggregate dollar amount due and
payable to Ascend.
 
(b)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original instrument and all of which together
shall constitute a single agreement.
 
(c)           When reference is made in this Agreement to Sections, such
reference shall be to a Section of this Agreement unless otherwise specified.

 
-10-

--------------------------------------------------------------------------------

 
 
[Signatures are on following page]

 
-11-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on the date first above written.
 

 
ASCEND ACQUISITION CORP.
     
By:
   
Name:
   
Title:
       
THE REPRESENTATIVE:
         
Craig Dos Santos
     
COMMITTEE:
         
Jonathan J. Ledecky
         
ESCROW AGENT:
     
CONTINENTAL STOCK TRANSFER &
 
TRUST COMPANY
     
By:
   
Name:
   
Title:
 


 
-12-

--------------------------------------------------------------------------------

 

 
Schedule 1(a)


ESCROW SHARES ALLOCATION


Name
 
Address
 
Escrow
                             
Total
       


 
-13-

--------------------------------------------------------------------------------

 
 
Schedule 5(g)


Amount
 
Description
$___ per month
 
From the date hereof until the termination of the Escrow Agent’s duties pursuant
to Section 1(b).


 
-14-

--------------------------------------------------------------------------------

 
